DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered. 
Response to Amendment
The Examiner acknowledges the amending of claims 1 and 7.
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.
The Applicant has argued the possible 112 rejection noted in the interview summary of 12/17/2021 and Advisory of 01/07/2022 is not correct based on the disclosure at [0045, 46].
The Examiner does not agree. The manner in which claim 1 has been amended creates the possibility for 2 scenarios:
a) the “oscillation threshold” and the “oscillation state” refer to different light components (e.g. lambda1 vs. lambda2)
b) the “oscillation threshold” and the “oscillation state” refer to the same light component (e.g. lambda1)

The Applicant has further argued (Remarks, pages 5-6) that Dijaili teaches a device which is constructed to amplify light of a propagation mode as opposed to slow light such that the new claim amendments differentiate.
First, the Examiner notes that Shimada was relied upon to teach the base VCSEL/VCSEL-amplifier structure including the amplification of the slow light seed component. Shimada further teaches biasing the amplifier component but does not specify the bias to exceed a threshold value within the amplifier. Dijaili was cited as teaching a similar VCSEL-amplifier component which is used to amplify incoming seed light (fig.5). Dijaili further clearly taught the usefulness of biasing such amplifiers above a threshold value within the amplifier ([0011-12]). Although the particular mode of the seed light which is amplified by Dijaili (propagating) may be different than the mode of seed light amplified by Shimada (slow light) the references are considered analogous art (both using VCSEL-amplifier structures to amplify incoming seed light) and one of ordinary skill would be motivated to adapt the amplifier bias level of Shimada to exceed a threshold within the amplifier as taught by Dijaili for the motivation outlined by Dijaili ([0011-12], “in order to provide more even amplification of the seed light”) as such improvement is understood to apply to either/both of propagating seed light and slow seed light. 
Claim Rejections - 35 USC § 112
The previous 112 rejection of claim 7 is withdrawn due to the current amendments.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 has been amended to include language directed to both “an oscillation threshold” and “an oscillation state for slow light”. The manner in which claim 1 has been amended creates the possibility for 2 scenarios:
a) the “oscillation threshold” and the “oscillation state” refer to different light components (e.g. lambda1 vs. lambda2)
b) the “oscillation threshold” and the “oscillation state” refer to the same light component (e.g. lambda1)
The specification appears to support scenario “a)” (fig.1, [0045, 46]) but does not support scenario “b)”. The Examiner suggests a clarifying amendment be made to clearly state the oscillation threshold and the oscillation state are referring to different wavelength/light components.



The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and all claims dependent therefrom) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to include language directed to both “an oscillation threshold” and “an oscillation state for slow light”. The manner in which claim 1 has been amended creates the possibility for 2 scenarios:
a) the “oscillation threshold” and the “oscillation state” refer to different light components (e.g. lambda1 vs. lambda2)
b) the “oscillation threshold” and the “oscillation state” refer to the same light component (e.g. lambda1)
It is therefore unclear whether the intended meaning of the claim is to be either or both of “a)” and “b)” above.
For purposes of examination, the limitation will be understood to be referring to scenario “a)” as this appears to more closely align with the original specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada et al. (“Slow light amplifier laterally integrated with VCSEL, Applicant submitted prior art) in view of Dijaili et al. (US 2003/0095326).
With respect to claim 1, Shimada teaches a surface-emitting laser comprising: an output unit having an oblong-shaped VCSEL (vertical-cavity surface-emitting laser) structure (fig.1 slow light amplifier); and a driving circuit structured to inject a current value into the VCSEL structure so as to maintain an oscillation state for slow light propagating through the VCSEL structure in a longitudinal direction (fig.1 upper p electrode, bottom n electrode; applied bias enables the light to oscillate within the amplifier section -see arrows in fig.1- as opposed to being absorbed), such that slow light is amplified in the VCSEL structure being in the oscillation state (fig.1 “slow light amplifier”, function of 
With respect to claim 3, Shimada teaches a seed light source structured to generate the seed light and the output unit are integrated adjacent to each other in the longitudinal direction such that they share the VCSEL structure (fig.1).
With respect to claim 6, Shimada teaches the device outlined above, but does not teach an upper DBR (Distributed Bragg Reflector) of the VCSEL of the output unit is structured to have a greater number of layers than those of the upper DBR of the VCSEL structure of the seed light source. Dijaili further teaches increasing the number of DBR lasers of the upper DBR in subsequent amplifier stages (fig.5a, [0058]). It would have been obvious to one of ordinary skill in the art before the filing of the 
With respect to claim 9, Shimada teaches the device outlined above, but does not teach the output unit is formed such that it is bent in a zig-zag manner. Dijaili further teaches increasing the number of DBR lasers of the upper DBR in subsequent amplifier stages (fig.5a, [0058]) which results in an output unit bent in a zig-zag manner when following the path of light reflection. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize multiple amplifier stages with increasing upper DBR layers in the device of Shimada as taught by Dijaili in order to increase the amplification in a desired manner by balancing noise. Note this results in the zig-zag type bend in the output unit when following the path of light reflection with the vertical offsets from increasing DBR layers.


Claims 2, 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada and Dijaili in view of Walker et al. (US 7065300).
With respect to claims 2 and 4, Shimada, as modified, teaches the device outlined above, but does not teach a wavelength lambda1 of the seed light and an oscillation wavelength lambda2 provided by the VCSEL structure of the output unit satisfy a relation lambda1 ≠ lambda2, such as lambda1 < lambda2. Walker teaches a similar seed source (fig.4 #410) used as an input to a VCSEL type amplifier (fig.4 #500) wherein the materials of each of the active regions are taught to be similar (col.10 lines 33-38) without a teaching of the materials needing to be identical. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize similar but not the same materials for the active regions of the seed source and VCSEL amplifier of Shimada as taught by Walker Note that dissimilar materials would produce different wavelengths such as lambda1 < lambda2.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
With respect to claim 7, Shimada, as modified by Walker to have λ1 and λ2, further teaches the VCSEL structure of the seed light source comprises a low-refractive-index layer (the AlGaAs layer of the reflector is of a lower index than the InGaAs layer in the active region and would continue to enable λ1 and λ2).

Claims 5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada and Dijaili in view of Nakahama et al. (“Lateral integration of MEMS VCSEL and slow light amplifier boosting single mode power”, Applicant submitted prior art).
With respect to claim 5, Shimada, as modified, teaches the device outlined above, but does not teach the VCSEL structure of the seed light source and the output unit comprises an air gap layer, and wherein the air gap layer on the seed light source side is structured to have a variable thickness that can be controlled by means of a micromachined structure. Nakahama teaches a similar seed source with VCSEL amplifier structure (fig.1a) wherein the use of a MEMs adjustable air gap is taught (fig.1a air gap, title). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to modify the device of Shimada to make use of a MEMs controlled air gap in the seed source and VCSEL amplifier units as taught by Nakahama in order to adjust the output wavelength.

With respect to claim 10, Shimada teaches the device outlined above, but does not teach an optical confinement layer that forms the active-layer VCSEL structure is structured to have a refractive index that is smaller than an average refractive index of the upper DBR and the lower DBR so as to cut off a waveguide mode due to total reflection. Nakahama further teaches the device to be designed such that a cut-off wavelength (waveguide mode) is established for the plane wave (Nakahama, final paragraph pg.547). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the cut-off waveguide structure of Nakahama in the device of Shimada to confine operation to a desired wavelength of light.
Shimada and Nakahama do not specify the cut-off is established via the active region refractive index being lower than an average refractive index of the DBRs. The particular means of establishing the cut-off wavelength does not appear critical to the operation of the device, therefore it would have been obvious to one skilled in the art to substitute the refractive index modification means to establish a cut-off wavelength by an obvious engineering design choice allowing for production of desired wavelength via an equivalent means (see MPEP 2144.06 II) as cut-off wavelength selection via index differences in waveguides is well known in the art (see Conclusion section below).
Conclusion

US 6847769 teaches the relationship between refractive index differences in the core/clad of an amplifier (abstract).
The following references teach similar VCSEL type amplifier structures with integrated sources:
Nakahama et al. (“Lateral integration of MEMS VCSEL and slow light amplifier”, The Japan Society of Applied Physics, MOC’11, 10/30-11/02-2011)
2018/0059586

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828